Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting the unauthorized possession of a con*790trolled substance, refusing to obey a direct order and refusing to comply with search and frisk procedures. As related in the misbehavior report, petitioner was housed in the facility hospital when the reporting correction officer observed him pulling two objects from his anus, later found to be plastic bags containing powder. Disregarding the officer’s order to surrender the bags, petitioner put one of them in his mouth. After the officer issued additional orders, petitioner removed the bag from his mouth and handed both bags to the officer. The contents of the bags were then subjected to laboratory testing which identified the powder as heroine.
Petitioner contends that a satisfactory chain of custody was never established regarding the confiscated drugs, thereby invalidating the results of the laboratory tests. We disagree. Our review of the record discloses that the drug testing was performed in accordance with the required procedures and that an unbroken chain of custody was established (see, 7 NYCRR 1010.4; see also, Matter of Spulka v Murphy, 276 AD2d 986, lv denied 96 NY2d 703). Substantial evidence of petitioner’s guilt was presented at the hearing consisting of the misbehavior report, the positive laboratory test results and the testimony of the correction officer who conducted the tests; hence, the determination under review will not be disturbed (see, Matter of Laureano v Senkowski, 277 AD2d 613). The remaining contentions raised herein have been examined and found to lack merit.
Mercure, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.